Citation Nr: 9917004	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  97-30 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to recognition as the surviving adopted children 
of the veteran for the adopted children of the surviving 
spouse for the purpose of payment of an increased rate of 
improved pension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Veteran's Child, and Natural Mother of the 
Appellant's Adopted Children

ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to 
January 1944.  The veteran died on May [redacted] 1992.  The 
appellant is the surviving spouse of the veteran.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1996 letter decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the appellant's claim 
to add her adopted children to her nonservice-connected death 
benefits.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed.

2.  The appellant's adopted children, [redacted], [redacted], and 
[redacted], were adopted more than two years following the 
veteran's death, and the evidence does not show that the 
veteran initiated adoption proceedings for them prior to his 
death.

3.  The appellant's adopted child, [redacted], did not live in the 
household of the veteran at the time of the veteran's death, 
and the evidence does not show that the veteran initiated 
adoption proceedings for [redacted] prior to his death.


CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving 
adopted children of the veteran for the adopted children of 
the surviving spouse for the purpose of payment of an 
increased rate of improved pension are not met.  38 U.S.C.A. 
§§ 1541, 5107 (West 1991); 38 C.F.R. §§ 3.23, 3.57 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, she has presented a claim that is 
plausible.  She has not alleged that there are any records of 
probative value that may be obtained which have not already 
been associated with the claims folder.  The Board 
accordingly finds that the duty to assist the appellant, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The appellant contends that her adopted children should be 
recognized as her dependents and as the surviving adopted 
children of the veteran for the purposes of payment of 
nonservice-connected death pension benefits.  After a review 
of the record, the Board finds that the appellant's 
contentions are not supported by the evidence, and her claim 
is denied.

Where the criteria for entitlement have been met, improved 
pension may be paid at the specified rate to the surviving 
spouse of the veteran, and an increased rate may be paid to 
the surviving spouse by reason of dependents where the 
surviving spouse has custody of a child or children of the 
deceased veteran.  38 C.F.R. § 3.23 (1998); see 38 U.S.C.A. 
§ 1541 (West 1991).

The term "child" of the veteran means an unmarried person 
who is a legitimate child, a child legally adopted before the 
age of 18 years, a stepchild who acquired that status before 
the age of 18 years and who is a member of the veteran's 
household or was a member of the veteran's household at the 
time of the veteran's death, or an illegitimate child; and 
(i) Who is under the age of 18 years; or (ii) Who, before 
reaching the age of 18 years, became permanently incapable of 
self-support; or (iii) Who, after reaching the age of 18 
years and until completion of education or training (but not 
after reaching the age of 23 years) is pursuing a course of 
instruction at an approved educational institution.  
38 C.F.R. § 3.57(a) (1998).

Except as provided in § 3.57(e), "adopted child" means a 
child adopted pursuant to a final decree of adoption, a child 
adopted pursuant to an unrescinded interlocutory decree of 
adoption while remaining in the custody of the adopting 
parent (or parents) during the interlocutory period, and a 
child who has been placed for adoption under an agreement 
entered into by the adopting parent (or parents) with any 
agency authorized under law to so act, unless and until such 
agreement is terminated, while the child remains in the 
custody of the adopting parent (or parents) during the period 
of placement for adoption under such agreement.  The term 
includes, as of the date of death of a veteran, such a child 
who:  (1) Was living in the veteran's household at the time 
of the veteran's death, and (2) Was adopted by the veteran's 
spouse under a decree issued within two years after August 
[redacted] 1959, or the veteran's death whichever is later, and (3) 
Was not receiving from an individual other than the veteran 
or the veteran's spouse, or from a welfare organization which 
furnishes services or assistance for children, recurring 
contributions of sufficient size to constitute the major 
portion of the child's support.  38 C.F.R. § 3.57(c) (1998).

At issue in this case is whether four children, [redacted], 
[redacted], [redacted], and [redacted], adopted by the surviving spouse 
of the veteran may be considered children of the veteran for 
the purpose of payment of an increased rate of improved 
pension by reason of being dependents who are the children of 
the veteran.  Thus, if the four children adopted by the 
surviving spouse may be considered children of the veteran, 
the surviving spouse may be paid an increased rate of 
improved pension by reason of those dependents.

The Board notes as a preliminary matter that none of the four 
children in question was ever adopted by the veteran.  While 
the appellant has produced evidence which shows that the 
children were placed with her as foster children while the 
veteran was still alive, no evidence has been produced which 
shows that the children were ever placed with the veteran for 
adoption or that the veteran ever legally adopted the 
children prior to his death.  Furthermore, the evidence does 
not show that the veteran ever entered into any agreement to 
adopt any of the children in question.  Therefore, regardless 
of whether the veteran was living with the appellant at that 
time, the children may not be considered to have been placed 
with him, as he is not shown to have been a party to any 
placement or to have agreed to adopt any of the children.  
The State of Florida Department of Health and Rehabilitative 
Services has indicated that the veteran was never considered 
to be eligible as an adoptive parent nor was he ever licensed 
as a foster parent.  The Department of Health and 
Rehabilitative Services also indicated that although the 
children may have been placed as foster children with the 
appellant prior to the death of the veteran, they were not 
considered for adoption until after the death of the veteran.  
Therefore, they may not be considered to have been placed for 
adoption until after the veteran's death, as prior to that 
time they were foster children, rather than children being 
placed for adoption.

Therefore, in order to be considered the adopted children of 
the veteran, the children (1) must have been living in the 
veteran's household at the time of the veteran's death, and 
(2) must have been adopted by the veteran's spouse under a 
decree issued within two years after August 25, 1959, or the 
veteran's death whichever is later, and (3) must not have 
been receiving from an individual other than the veteran or 
the veteran's spouse, or from a welfare organization which 
furnishes services or assistance for children, recurring 
contributions of sufficient size to constitute the major 
portion of the child's support.  38 C.F.R. § 3.57(c) (1998); 
38 U.S.C.A. § 101(4) (West 1991).

As to a child adopted by the veteran's surviving spouse after 
the veteran's death, the statement of the adoptive parent or 
custodian of the child will be accepted in absence of 
information to the contrary, to show that the child was a 
member of the veteran's household at the date of the 
veteran's death and that recurring contributions were not 
being received for the child's maintenance sufficient to 
provide for the major portion of the child's support, from 
any person other than the veteran or surviving spouse or from 
any public or private welfare organization which furnished 
services or assistance to children.  38 C.F.R. § 3.210(c)(2) 
(1998).

The Board notes that three of the children, [redacted], [redacted], 
and [redacted], were adopted by the appellant, the surviving 
spouse of the veteran, on May 27, 1994.  The veteran died on 
May [redacted] 1992.  Therefore, as those children were not adopted 
by the surviving spouse of the veteran within two years after 
the veteran's death, they may not be considered the adopted 
children of the veteran.  Therefore, the Board finds that 
those three children may not be considered the adopted 
children of the veteran for the purpose of payment of an 
increased rate of improved pension.

However, the fourth child, [redacted], was adopted on June 14, 
1993, less than two years after the veteran's death.  The 
evidence does not show that he was receiving from an 
individual other than the veteran or the veteran's spouse, or 
from a welfare organization which furnishes services or 
assistance for children, recurring contributions of 
sufficient size to constitute the major portion of his 
support.  The Board notes that there is some evidence of 
record contrary to the appellant's assertions that [redacted] (and 
the other children) lived in the household of the veteran at 
the time of the veteran's death, therefore the presumption 
found in 38 C.F.R. § 3.210(c)(2) is not applicable as there 
is contrary evidence.  The pertinent controversy is whether 
[redacted] was "living in the veteran's household at the time of 
the veteran's death," within the meaning of 38 C.F.R. 
§ 3.57(c)(1).  That regulation was promulgated mirroring the 
language found in 38 U.S.C.A. § 101(4)(A).  See Pub.L. No. 
86-195, 73 Stat. 424 (Aug. 25, 1959).

Therefore, the Board has undertaken to determine what is 
meant in the statute by the word "household."  The United 
States Supreme Court has held that the starting point for 
resolving questions of statutory construction, is to try to 
determine congressional intent, using traditional tools of 
statutory construction.  NLRB v. Food and Commercial Workers, 
484 U.S. 112, 123 (1987).  The most basic rule of statutory 
construction is that the plain language of the statute should 
be regarded as conclusive absent a clearly expressed 
legislative intention to the contrary.  Consumer Product 
Safety Comm'n v. GTE Sylvania, Inc., 447 U.S. 102, 108 
(1980).  The Board has examined the statutory requirement 
that the child be living in the veteran's household at the 
time of the veteran's death, and finds the language plain, 
and subject to easy interpretation.

In drafting the statute, Congress chose to use the word 
"household."  That word is defined by Webster's II New 
College Dictionary to mean "a domestic establishment 
including the members of a family and others who live under 
the same roof."  Houghton Mifflin Company, Webster's II New 
College Dictionary (1995).  That word, when used as a noun, 
is also defined by Black's Law Dictionary to mean "a family 
living together," (citing Schurler v. Industrial Commission, 
86 Utah 284, 43 P.2d 696, 699) or "those who dwell under the 
same roof and compose a family."  Black's Law Dictionary 740 
(6th ed. 1990).

From those definitions of the word household, the Board finds 
that there are two important elements to determining whether 
a group of people composes a household.  They must first be a 
family or domestic unit of a family and others.  Secondly, 
they must be dwelling under the same roof.  Therefore, in 
addition to any family (or domestic) relation, there is the 
requirement that the persons physically dwell under the same 
roof.  Congress reinforced this meaning by requiring that the 
child be "living in" the veteran's household, making the 
language even more clear that the child must reside at the 
same physical and geographical location as the veteran, 
within the same building, under the same roof, in order to 
meet the criteria of the statute.

The evidence of record shows that at the time of his death, 
and in the time preceding his death, the veteran lived at one 
address, on [redacted] Street, while the appellant lived at 
another address on [redacted] Drive.  The evidence presented at 
the appellant's personal hearing shows that the veteran was 
living at that address and caring for one of his children, 
while the appellant lived at the [redacted] Drive address with 
[redacted], and the other three children at issue in this case.  
Therefore, the Board finds that as the appellant's adopted 
son [redacted] (as well as her other adopted children) was 
dwelling with her at the [redacted] Drive address, and not with 
the veteran at the [redacted] Street address, he was not 
living in the veteran's household at the time of the 
veteran's death.  The Board concedes that there is evidence 
asserting that the appellant's adopted children did spend 
some time at the veteran's address and asserting that the 
veteran did spend some time at the appellant's address.  
However, the addresses listed on the evidence submitted, 
including school records, shows that the children were living 
with the appellant at the [redacted] Drive address, while the 
veteran's address of record with VA was at the [redacted] 
Street address.  Furthermore, the evidence suggests that the 
children spent the majority of their time with the appellant, 
and slept at the appellant's house on [redacted] Drive.  While 
the appellant on one occasion alleged that she lived with the 
veteran at the [redacted] Street address, other, more numerous 
statements indicate that she resided at the [redacted] Drive 
address during the period preceding the veteran's death.  The 
veteran's natural children also submitted statements to the 
effect that the veteran and the appellant were not living 
together at the time of his death.  The Board notes that the 
veteran's children, and not the appellant, arranged for and 
paid for his funeral expenses.   In addition, the Board notes 
that the veteran was not mentioned in any of the adoption 
papers relating to [redacted] or the other three children at issue 
here in this case.  Also, since the evidence shows that the 
children were not eligible to be considered for adoption 
until after the veteran's death, the veteran could not have 
initiated adoption proceedings prior to his death.  The Board 
finds that the appellant's adopted children were living in 
her household, not that of the veteran, at the time of the 
veteran's death.  Therefore, as [redacted] was not living in the 
household of the veteran at the time of the veteran's death, 
the Board finds that he may not be considered the adopted 
child of the veteran for the purpose of payment of an 
increased rate of improved pension.  In making this finding 
the Board has particularly relied upon the findings of the 
State of Florida Department of Health and Rehabilitative 
Services, which states that the children, although placed in 
the home of the appellant, were not placed with the veteran 
and he was never considered as a foster or an adoptive 
parent, and never indicated any intent to adopt the children.

Accordingly, the Board finds that the criteria for 
entitlement to recognition as the surviving adopted children 
of the veteran for the adopted children of the surviving 
spouse for the purpose of payment of an increased rate of 
improved pension are not met, and the appellant's claim 
therefor is denied.  38 U.S.C.A. §§ 1521, 5107 (West 1991); 
38 C.F.R. §§ 3.23, 3.57 (1998).




ORDER

Entitlement to recognition as the surviving adopted children 
of the veteran for the adopted children of the surviving 
spouse for the purpose of payment of an increased rate of 
improved pension is denied.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals


 

